 Case 3:20-cv-11396-RHC-EAS ECF No. 1 filed 06/01/20       PageID.1   Page 1 of 16




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CRESTMARK, a Division of
 MetaBank, National Association,
                                                    Case No.
         Plaintiff,                                 Hon.

v.

SIMON AUTOMOTIVE, LLC,
 a Michigan limited liability company,
SIMONXPRESS PIZZA, LLC,
 an Arizona limited liability company,
SIMON STORES CORPORATION,
 a Michigan corporation,
SE CORPORATION OF MICHIGAN,
 a Michigan corporation,
SIMON’S ENTERPRISE INC.,
 a Michigan corporation,
643 TELEGRAPH, LLC,
 a Michigan limited liability company,
PINKNEY PETROLEUM, LLC,
 a Michigan limited liability company,
CACTUS SHELL LLC,
 an Arizona limited liability company,
SIMON LAND DEVELOPMENT GROUP, LLC,
 a Michigan limited liability company, and
FAWZI SIMON,
 an individual,

     Defendants.
_________________________________________________________________ /

                             VERIFIED COMPLAINT

         Plaintiff Crestmark, a Division of MetaBank, through its attorneys, Jaffe,

Raitt, Heuer & Weiss P.C., states for its complaint against Defendants as follows:

4859346.v1
 Case 3:20-cv-11396-RHC-EAS ECF No. 1 filed 06/01/20        PageID.2    Page 2 of 16




                       PARTIES, JURISDICTION AND VENUE

         1.   Plaintiff Crestmark, a division of MetaBank, National Association,

successor by merger to Crestmark Bank (“Crestmark”), is a national banking

association with its principal place of business in Sioux Falls, South Dakota, and

which has a place of business in Troy, Michigan.

         2.   Defendant Simon Automotive, LLC (“S. Auto”) is a Michigan limited

liability corporation with its principal place of business and registered office

located in Michigan.

         3.   Defendant Simonxpress Pizza, LLC (“S. Pizza”, or individually or

collectively with S. Auto a “Borrower” or the “Borrowers” as the context requires)

is an Arizona limited liability corporation with its principal place of business and

registered office located in Arizona.

         4.   Defendant Simon Stores Corporation (“SSC”) is a Michigan

corporation with its principal place of business and registered office located in

Michigan.

         5.   Defendant SE Corporation of Michigan (“SEC”) is a Michigan

corporation with its principal place of business and registered office located in

Michigan.

         6.   Defendant Simon’s Enterprise Inc. (“SEI”) is a Michigan corporation

with its principal place of business and registered office located in Michigan.


                                          2
4859346.v1
 Case 3:20-cv-11396-RHC-EAS ECF No. 1 filed 06/01/20        PageID.3    Page 3 of 16




         7.    Defendant 643 Telegraph, LLC (“643”) is a Michigan limited liability

corporation with its principal place of business and registered office located in

Michigan.

         8.    Defendant Pinckney Petroleum, LLC (“Pinckney”) is a Michigan

limited liability corporation with its principal place of business and registered

office located in Michigan.

         9.    Defendant Cactus Shell LLC (“Cactus”) is an Arizona limited liability

corporation with its principal place of business and registered office located in

Arizona.

         10.   Defendant Simon Land Development Group, LLC (“SLDG”, or

individually or collectively with SSC, SEC, SEI, 643, Pinckney, Cactus and SLDG

an “Entity Guarantor or the “Entity Guarantors” as the context requires) is a

Michigan limited liability corporation with its principal place of business and

registered office located in Michigan.

         11.   Defendant Fawzi Simon (“F. Simon”, or individually or collectively

with SSC, SEC, SEI, 643, Pinckney, Cactus and SLDG a “Guarantor or the

“Guarantors” as the context requires), is an individual residing in Michigan.

         12.   Subject matter jurisdiction is proper in this Court pursuant to, among

other things, 28 U.S.C. § 1332(a), as diversity exists between the parties and the

amount in controversy exceeds $75,000.00.


                                           3
4859346.v1
 Case 3:20-cv-11396-RHC-EAS ECF No. 1 filed 06/01/20          PageID.4    Page 4 of 16




         13.   Defendants have done, and continue to do, business in the State of

Michigan, and also expressly consented to jurisdiction in this Court, so that this

Court has both general and specific personal jurisdiction over them pursuant to

both statutory and Constitutional law.

         14.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)

(2), as a substantial part of the events or omissions giving rise to the claim

occurred in this judicial district.

                               GENERAL BACKGROUND

         15.   Crestmark, among other things, makes loans and provides financial

accommodations to small and mid-size companies.

         16.   Crestmark and S. Auto entered into Equipment Finance Agreement

#170763-VF000 dated as of September 7, 2017, as amended, effective December

20, 2017 (the “S. Auto EFA”, Exhibit 1). Under the S. Auto EFA, Crestmark

agreed to finance S. Auto’s purchase of certain equipment in the principal amount

of $349,874.60, which S. Auto agreed to repay plus expenses, fees, costs of

collection and interest according to the terms set forth in the contract. Id.

         17.   As part of the S. Auto EFA, F. Simon executed a Personal Guaranty

guarantying the indebtedness of S. Auto under the S. Auto EFA. Ex. 1.




                                           4
4859346.v1
 Case 3:20-cv-11396-RHC-EAS ECF No. 1 filed 06/01/20          PageID.5    Page 5 of 16




         18.   Each of the Entity Guarantors executed a separate Guaranty, dated as

of September 7, 2017, guarantying the indebtedness of S. Auto under the S. Auto

EFA (the “S. Auto Guarantees”, Exhibit 2).

         19.   Crestmark and S. Pizza entered into Equipment Finance Agreement

#180129-VF000 dated as of September 7, 2017 (the “S. Pizza EFA”, Exhibit 3,

and collectively with the S. Auto EFA, the “EFAs”). Under the S. Pizza EFA,

Crestmark agreed to finance S. Pizza’s purchase of certain equipment in the

principal amount of $272,925.58, which S. Pizza agreed to repay plus expenses,

fees, costs of collection and interest according to the terms set forth in the contract.

Id.

         20.   As part of the S. Pizza EFA, F. Simon executed a Personal Guaranty

guarantying the indebtedness of S. Pizza under the S. Pizza EFA. Ex. 3.

         21.   Each of the Entity Guarantors executed a separate Guaranty, dated as

of September 7, 2017, guarantying the indebtedness of S. Pizza under the S. Pizza

EFA (the “S. Pizza Guarantees”, Exhibit 4).

         22.   In connection with his Personal Guarantees of both the S. Auto EFA

and the S. Pizza EFA, F. Simon specifically agreed to “unconditionally and

irrevocably guarantee … the prompt performance of all covenants, obligations and

conditions (including payment when due) of all obligations of [S. Auto and S.

Pizza respectively].” Ex. 1; Ex. 3.


                                           5
4859346.v1
 Case 3:20-cv-11396-RHC-EAS ECF No. 1 filed 06/01/20        PageID.6   Page 6 of 16




         23.   In connection with the S. Auto Guarantees and the S. Pizza

Guarantees, each of the Entity Guarantors likewise specifically agreed to

“unconditionally and irrevocably guarantee … the prompt performance of all

covenants, obligations and conditions (including payment when due) of all

obligations of [S. Auto and S. Pizza respectively].” Ex. 2; Ex. 4.

         24.   Pursuant to the S. Auto EFA and the S. Pizza EFA, respectively, and

by virtue of UCC-1 Financing Statements, Crestmark has a perfected first priority

security interest in all of the subject equipment in S. Auto’s and S. Pizza’s

possession, whose purchase was financed by Crestmark (hereinafter, the

“Equipment”). Exhibit 5, UCC-1 Financing Statements.

         25.   Each Borrower has been and continues to be in default under its

respective EFA because, among other reasons, it failed to make certain finance

payments due under the EFA within 10 days of the due date (collectively, the

“Existing Defaults”).      Specifically, prior the execution of the Forbearance

Agreement addressed below, each Borrower was past due on its respective EFA

payments for the five months of November 2019, December 2019, January 2020,

February 2020 and March 2020.

         26.   Each Borrower and each Guarantor requested that Crestmark forbear

from enforcement of its remedies under all of the foregoing EFAs and Guarantees

(collectively hereinafter, the “Loan Documents”) to provide them additional time


                                          6
4859346.v1
 Case 3:20-cv-11396-RHC-EAS ECF No. 1 filed 06/01/20       PageID.7   Page 7 of 16




to pay down the amounts due under their respective Loan Documents and to

otherwise restructure their businesses, pursuant to the terms and conditions of a

Forbearance Agreement executed by Crestmark, Borrowers and Guarantors with an

effective date of April 30, 2020 (the “Forbearance Agreement”, Exhibit 6).

         27.   In the Forbearance Agreement, each Borrower and each Guarantor

acknowledged the Existing Defaults, and acknowledged and agreed that the unpaid

balances due and owing to Crestmark under each EFA as of April 15, 2020 was as

follows: S. Auto – $256,071.98; S. Pizza – $204,771.09. Ex. 6. The foregoing

amounts included accrued interest, but did not include costs and attorney fees for

which each Borrower and each Guarantor is liable (collectively hereinafter, the

“Indebtedness”).

         28.   Crestmark agreed in the Forbearance Agreement that that so long as

Borrowers do not default under the terms of the Loan Documents other than the

Existing Defaults, or breach any material term or provision of the Forbearance

Agreement, Crestmark will forbear from proceeding with exercising its default

remedies thereunder until August 1, 2020 (the “Forbearance Period”). Ex. 6.

         29.   The Forbearance Agreement provides that if either Borrower

breaches, fails to comply with or fails to fulfill any one or more of the material

terms, covenants, warranties and other provisions of the Forbearance Agreement or

the Loan Documents, said Borrower shall be in default of the Forbearance


                                         7
4859346.v1
 Case 3:20-cv-11396-RHC-EAS ECF No. 1 filed 06/01/20            PageID.8   Page 8 of 16




Agreement, and such default(s) shall result in the termination of the Forbearance

Period and shall entitle Crestmark to exercise any and all default remedies

available to it under this the Forbearance Agreement and/or the Loan Documents,

at law and in equity, and otherwise as permitted with respect to the Indebtedness

and the collateral security therefore. Ex. 6.

         30.      Additionally, the Forbearance Agreement explicitly provides that

“Upon the occurrence of a default under this Forbearance Agreement … , each

Borrower and Guarantors consent and agree that [Crestmark] shall be entitled to

the immediate appointment of a receiver or receivers for the business of each

Borrower and Guarantors.” Ex. 6.

         31.      Each Borrower is in default of the Forbearance Agreement because,

among other reasons:

               • Each Borrower failed to produce a detailed debt / liability / payable /

                  merchant cash advance schedule with a list of all creditors, including

                  all amounts due and the due dates, within 7 days of the April 30, 2020

                  deadline (hereinafter, the “Deadline”);

               • Each Borrower failed to provide to Crestmark its current financial

                  statements, and for S. Pizza noting the financial performance by each

                  of its franchisor Hungry Howie’s Pizza and Subs, Inc. locations,

                  within 7 days of the Deadline;


                                              8
4859346.v1
 Case 3:20-cv-11396-RHC-EAS ECF No. 1 filed 06/01/20             PageID.9   Page 9 of 16




               • Each Borrower failed to retain a business consultant acceptable to

                 Crestmark in its sole reasonable discretion at the Borrower’s expense

                 by the close of 5 business days after the Deadline;

               • Each Borrower failed to prepare and submit to Crestmark by May 15,

                 2020, rolling 13-week cash flow budgets, including projections and

                 statements of sources and uses of cash for the payment of expenses (the

                 “Cash Flow Budgets”) evidencing that the Borrower has a viable

                 business; and

               • Crestmark discovered following the Forbearance Agreement’s

                 execution that on April 21, 2020, the Arizona Department of Revenue

                 filed a tax lien against S. Pizza in the amount of $1,610,999.03.

                 Exhibit 7, Notice of AZ State Tax Lien.

         32.     On May 19, 2020, Crestmark issued a letter to all Defendants through

counsel terminating the Forbearance Period in light of the defaults, and

accelerating and demanding from all Defendants payment of the total Indebtedness

owed by both Borrowers. Exhibit 8, Demand Letter. The letter further instructed

each Borrower to immediately cease using its Equipment, and to surrender

possession of its Equipment to Crestmark so that it may exercise its rights and

remedies under the EFAs. Id. The letter further advised that if the Indebtedness

was not paid in full immediately, Crestmark would be taking action to protect its


                                              9
4859346.v1
Case 3:20-cv-11396-RHC-EAS ECF No. 1 filed 06/01/20          PageID.10       Page 10 of 16




interests, including by way of filing suit and seeking the immediate appointment of

a receiver for each Borrower. Id.

         33.   Despite Crestmark’s demands, the Defendants have failed and refused

either to pay the Borrowers’ outstanding Indebtedness, or to surrender possession

of the Equipment.

         34.   As a result of the actions by the Defendants, including their violations

of the Loan Documents and the Forbearance Agreement, Crestmark has been

damaged in an amount that exceeds $460,843.07, and which has continued to

accrue interest, fees, and costs of collection, including attorneys’ fees.

         35.   In discussions between Crestmark and F. Simon, the Borrowers have

admitted to commingling their assets and liabilities with their related companies.

In essence, F. Simon has admitted to using all of the entities as his own personal

checkbook.

                                     COUNT I:
                                BREACH OF CONTRACT
                                     (S. Auto)

         36.   Crestmark incorporates the above allegations as if fully restated here.

         37.   Crestmark and S. Auto are parties to the S. Auto EFA and the

Forbearance Agreement, both of which are valid, binding and enforceable

contracts.




                                           10
4859346.v1
Case 3:20-cv-11396-RHC-EAS ECF No. 1 filed 06/01/20          PageID.11    Page 11 of 16




         38.   S. Auto has breached the S. Auto EFA and the Forbearance

Agreement as addressed herein.

         39.   Crestmark has been damaged by S. Auto’s breaches of the S. Auto

EFA and the Forbearance Agreement.

         WHEREFORE, Crestmark respectfully requests that the Court enter a

judgment against S. Auto in an amount to be determined but that exceeds

$256,071.98 as of April 30, 2020, plus interest, costs, and attorneys’ fees as

required by the parties’ contracts, and grant Crestmark all such relief which is just

and appropriate under the circumstances.

                                     COUNT II:
                                BREACH OF CONTRACT
                                     (S. Pizza)

         40.   Crestmark incorporates the above allegations as if fully restated here.

         41.   Crestmark and S. Pizza are parties to the S. Pizza EFA and the

Forbearance Agreement, both of which are valid, binding and enforceable

contracts.

         42.   S. Pizza has breached the S. Pizza EFA and the Forbearance

Agreement as addressed herein.

         43.   Crestmark has been damaged by S. Pizza’s breaches of the S. Pizza

EFA and the Forbearance Agreement.




                                           11
4859346.v1
Case 3:20-cv-11396-RHC-EAS ECF No. 1 filed 06/01/20          PageID.12    Page 12 of 16




         WHEREFORE, Crestmark respectfully requests that the Court enter a

judgment against S. Pizza in an amount to be determined but that exceeds

$204,771.09 as of April 30, 2020, plus interest, costs, and attorneys’ fees as

required by the parties’ contracts, and grant Crestmark all such relief which is just

and appropriate under the circumstances.

                                     COUNT II:
                                BREACH OF CONTRACT
                                  (All Guarantors)

         44.   Crestmark incorporates the above allegations as if fully restated here.

         45.   F. Simon executed the Personal Guaranty to each of the S. Auto EFA

and the S. Pizza EFA, which guaranteed S. Auto’s and S. Pizza’s respective

obligations to Crestmark.

         46.   Each of F. Simon’s Personal Guarantees is a valid, binding and

enforceable contract.

         47.   Each of the Entity Guarantors executed one among both the S. Auto

Guarantees and the S. Pizza Guarantees, which guaranteed S. Auto’s and S. Pizza’s

respective obligations to Crestmark.

         48.   Each among the Entity Guarantors’ S. Auto Guarantees and S. Pizza

Guarantees is a valid, binding and enforceable contract.

         49.   All of the Guarantors executed the Forbearance Agreement, which is

likewise a valid, binding and enforceable contract.


                                           12
4859346.v1
Case 3:20-cv-11396-RHC-EAS ECF No. 1 filed 06/01/20           PageID.13   Page 13 of 16




         50.   Crestmark has demanded payment from the Guarantors, but the

Guarantors have failed and refused to pay Crestmark the Indebtedness of S. Auto

and S. Pizza as required under the foregoing contracts.

         WHEREFORE, Crestmark respectfully requests that the Court enter a

judgment against all of the Guarantors, jointly and severally, in an amount to be

determined but that exceeds $460,843.07 as of April 30, 2020, plus interest, costs,

and attorneys’ fees as required by the parties’ contracts, and grant Crestmark all

such relief which is just and appropriate under the circumstances.

                                   COUNT III:
                        FORECLOSURE OF SECURITY INTEREST
                              (S. Auto and S. Pizza)

         51.   Crestmark incorporates the above allegations as if fully restated here.

         52.   S. Auto and S. Pizza have defaulted under the terms of their respective

EFAs and the Forbearance Agreement.

         53.   Article 9 of the Michigan Uniform Commercial Code provides that

after a default a secured party “[m]ay reduce a claim to judgment, foreclose, or

otherwise enforce the claim, security interest, or agricultural lien by any available

judicial procedure.” MCL 440.9601(1)(a).

         54.   As a result of the Borrowers’ defaults, Crestmark is entitled to enforce

its perfected first priority security interest in all of the Equipment.




                                           13
4859346.v1
Case 3:20-cv-11396-RHC-EAS ECF No. 1 filed 06/01/20          PageID.14    Page 14 of 16




         WHEREFORE, Crestmark respectfully requests the entry of a judgment

ordering the Borrowers to immediately surrender to Crestmark’s possession all of

the Equipment.

                                    COUNT IV:
                             APPOINTMENT OF RECEIVER
                               (S. Auto and S. Pizza)

         55.   Crestmark incorporates the above allegations as if fully restated here.

         56.   This Court enjoys broad equitable powers to appoint a receiver.

         57.   Independent of the Court’s inherent authority to appoint a receiver,

both S. Auto and S. Pizza explicitly covenanted by virtue of the Forbearance

Agreement in any event that “Upon the occurrence of a default under this

Forbearance Agreement … , each Borrower consent[s] and agree[s] that

[Crestmark] shall be entitled to the immediate appointment of a receiver or

receivers for the business of each Borrower … .” Ex. 6.

         58.   Both Michigan common law and the Borrowers’ explicit contractual

covenant support the appointment of a receiver over their businesses, including

without limitation for the purposes of avoiding waste and protecting Crestmark’s

interests.

         WHEREFORE, Crestmark requests this Court to appoint a receiver over

both Borrowers’ businesses by virtue of an order, inter alia, restraining both

Borrowers from acting except through said receiver.


                                           14
4859346.v1
Case 3:20-cv-11396-RHC-EAS ECF No. 1 filed 06/01/20        PageID.15    Page 15 of 16




                                  VERIFICATION

         I declare that the statements above in the Complaint are true to the best of

my information, knowledge and belief.

                                  CRESTMARK, A DIVISION OF
                                  METABANK, NATIONAL ASSOCIATION

                                  By: ____________________________
                                      Scot R. Lund
                                      Authorized Representative



                                        Respectfully submitted,
                                        JAFFE, RAITT, HEUER & WEISS, P.C.

                                        /s/ David Z. Adler
                                        David Z. Adler (P71227)
                                        Attorneys for Plaintiff
                                        27777 Franklin Road, Suite 2500
                                        Southfield, MI 48034
                                        248.351.3000
                                        dadler@jaffelaw.com
Dated: June 1, 2020




                                          15
4859346.v1
                             VERI
 Case 3:20-cv-11396-RHC-EAS ECF No. FICA  TION
                                    1 filed 06/01/20             PageID.16    Page 16 of 16

              I declare that the statements above in the Complaint are true to
                                                                               the best of

  my information, knowledge and belief.

                                       CRESTMARK, A DIVISION OF
                                       METABANK, NATIONAL ASSOCIATION

                                       By:
                                             Scot R. Lund
                                             Authorized Representative




                                              Respectfully submitted,
                                              JAFFE, RA1TT, HEUER & WEISS, P.C.


                                              /s/ David Z. Adler
                                              David Z. Adler (P71227)
                                              Attorneys for Plaintiff
                                              27777 Franklin Road, Suite 2500
                                              Southfield, MI 48034
                                              248.351.3000
                                              dadler@jaffelaw.com
 Dated: June 1, 2020




                                               15
4859346.v I
